UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011. ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 0-28311 SIBLING ENTERTAINMENT GROUP HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) TEXAS 76-027334 (State or other jurisdiction of incorporation or organization)
